COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Samik Mukherjee

Appellate case number:    01-18-00873-CV

Trial court case number: 2018-53084

Trial court:              164th District Court of Harris County

        Relator, Samik Mukherjee, has filed a petition for writ of mandamus challenging the trial
court’s September 14, 2018 order denying his motion to dismiss. In conjunction with the
mandamus petition, relator filed an emergency motion to stay proceedings in the trial court against
him while the petition is pending. Relator’s motion to stay the underlying proceedings is denied.
The Court requests that the real parties in interest respond to the petition for writ of mandamus by
no later than October 22, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually


Date: October 2, 2018